                   Case 1:20-cv-06295-JGK Document 30 Filed 12/28/20 Page 1 of 2


                                                                                                                John Houston Pope
                                                                                                                 Tel: 212.351.4641
                                                                                                                 Fax: 212.878.8600
                                                                                                               jhpope@ebglaw.com



Attorneys at Law
                                                       December 24, 2020
    VIA ECF                                                                            Time for NY Presbyterian/Queens to file its
    Hon. John G. Koeltl                                                                Motion to Dismiss extended to 1/19/21; time
    United States District Court                                                       to respond is 2/9/21; time to reply is 2/23/21.
    Southern District of New York                                                      No pre-motion conference is required.
    500 Pearl Street                                                                   SO ORDERED.
    New York, New York 10007                                                                                   /s/ John G. Koeltl
                                                                                       December 28, 2020           John G. Koeltl
              Re: Lerario v. Cornell University, et al.,                               New York, NY                   U.S.D.J.
                  Case No. 20-cv-6295 (JGK)

    Dear Judge Koeltl:

           This law firm represents NewYork-Presbyterian/Queens (“Queens”) in the above-
    referenced matter. We write for two reasons.

           First, Queens plans to move to dismiss the First Amended Complaint. We did not
    previously submit a pre-motion letter in accordance with this Court’s individual rules for
    motion practice (co-defendant Cornell University [“Cornell”] did) and therefore provide
    our rationale herein.

           Second, we ask for an extension of time to submit the motion, from December 28,
    2020 to January 19, 2021. Concomitantly, Plaintiff’s time to respond to the motions
    would be extended to February 9, and the time to reply extended to February 23. Cornell
    joins this request; we inquired yesterday of Plaintiff’s counsel for her position but she has
    not had an opportunity to respond. At the court conference held on November 23, 2020,
    the Court stated it would be open to granting an extension of these deadlines.

                                                      Summary of Facts

           Cornell employs Plaintiff as a faculty member in its Department of Neurology.
    Plaintiff practiced medicine at Queens pursuant to a Medical Services Agreement (“MSA”)
    between Cornell and New York Queens Medicine and Surgery, P.C. (an entity distinct
    from but related to Queens). Queens did not employ Plaintiff, directly or indirectly.
    Rather, she practiced medicine (treated patients) at Queens pursuant to the MSA.

            The First Amended Complaint alleges that Plaintiff, a transgender woman,
    experienced harassment, discrimination, and retaliation since transitioning to the female
    gender. She alleges that she was subject to a hostile work environment based on her status
    as a transgender woman. She further alleges that she complained to Cornell management
    and human resources (but not to Queens management or HR), that her complaints
    allegedly went unheeded, and that the emotional toll of the alleged harassment forced her
    to take leaves of absence. The First Amended Complaint remarkably lacks allegations of


             Epstein Becker & Green, P.C. | 875 Third Avenue | New York, NY 10022 | t 212.351.4500 | f 212.878.8600 | ebglaw.com
         Case 1:20-cv-06295-JGK Document 30 Filed 12/28/20 Page 2 of 2


Hon. John G. Koeltl
December 24, 2020
Page 2

any facts that would permit a reasonable inference that Queens employed her or took any
adverse employment actions against her.

                                 Grounds for Dismissal

        Plaintiff does not state her basis for suing Queens under federal, state, or city law.
No fair reading of the Amended Complaint explains why Queens should or would be
liable. For these reasons, Queens would like to prosecute a motion to dismiss.

       Regarding Queens’ status as an employer, Plaintiff concedes she was hired by
Cornell and worked at Queens pursuant to the MSA. (First Amended Complaint
[“FAC”],¶ 29) She cannot prevail on her employment claims through conclusory
allegations that she, and other Cornell employees, work for Queens. The First Amended
Complaint lacks allegations permitting a reasonable inference that these individuals
(including her) could be considered Queens employees – or any other reason that Queens
could be liable to a Cornell employee.

       Even if Queens did not obtain dismissal for that reason, the Amended Complaint
neglects to allege facts showing that Plaintiff experienced a hostile work environment as
a matter of federal law. As described at length in Cornell’s November 20, 2020 pre-
motion letter, Plaintiff’s allegations of harassment lack sufficient severity or
pervasiveness to state a hostile work environment claim. Additionally, and independently
for Queens, Plaintiff’s allegations overwhelmingly concern Cornell (rather than Queens)
personnel. Those portions of the Amended Complaint that mention Queens employees
primarily recount isolated alleged incidents of colleagues referring to Plaintiff using
masculine pronouns. (See e.g., FAC ¶¶ 153, 223) These allegations occur too sporadically
to constitute a pervasively hostile work environment.

      Plaintiff accordingly has failed to plead any plausible claims against the Queens in
her Amended Complaint. For these reasons, the Hospital respectfully requests
permission to file a motion to dismiss on January 19, 2021.

                                                  Respectfully submitted,
                                                  /s/ John Houston Pope
                                                  John Houston Pope

cc:    Mark Siegmund, Esq.
       Jillian Weiss, Esq.
